IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Piedmont Airlines, Inc. and New     :
Hampshire Insurance Company         :
c/o Sedgwick Claims Management      :
Services, Inc.,                     :
                   Petitioners      :
                                    :
            v.                      : No. 468 C.D. 2018
                                    :
Workers’ Compensation Appeal        :
Board (Watson),                     :
                Respondent          :




                                  ORDER


            AND NOW, this 29th day of October, 2018, the opinion filed August
20, 2018, in the above-captioned matter shall be designated Opinion rather than
Memorandum Opinion, and it shall be reported.



                                      _______________________________
                                      DAN PELLEGRINI, Senior Judge